Citation Nr: 0028056	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  93-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

Entitlement to an increased evaluation for lumbar myositis, 
currently rated as 20 percent disabling.

Entitlement to an increased evaluation for scars of the right 
eye and left cheek, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1944 to October 
1945.

A November 1945 RO rating decision denied service connection 
for a skin condition.  The veteran was notified of this 
determination in November 1945 and he did not appeal.

In 1991 and 1992, the veteran submitted an application to 
reopen the claim for service connection for a skin condition 
and he submitted claims for increased evaluations for PTSD, 
lumbar myositis, and scars of the right eye and left cheek.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1991 and later RO rating decisions that 
determined there was no new and material evidence to reopen 
the claim for service connection for a skin condition, 
increased the evaluation for PTSD from 10 to 30 percent, 
increased the evaluation for the low back condition from 10 
to 20 percent, and denied a higher rating for the scars of 
the right cheek and left eye (rated 10 percent).  In January 
1995, the Board remanded the case to the RO for additional 
development.


FINDINGS OF FACT

1.  By an unappealed November 1945 RO rating decision, 
service connection for a skin condition was denied.

2.  Evidence received subsequent to the November 1945 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a skin condition.

3.  The veteran has not submitted competent (medical) 
evidence linking his current skin conditions, found many 
years after service, to an incident of service or to a 
service-connected disability.

4.  The PTSD is manifested primarily by anxiety, depression, 
recollections and nightmares of combat experiences, 
irritability, startle response, impairment of memory and 
concentration, panic attacks, and diminished interests in 
significant activities that produce total social and 
industrial or occupational impairment that render the veteran 
demonstrably unable to obtain or retain substantially gainful 
employment.

5.  The low back disorder is manifested primarily by 
radiological findings of degenerative arthritis and 
degenerative disc disease at multiple levels of the 
lumbosacral spine, painful motion, limitation of motion, and 
muscle spasm that produce severe functional impairment; 
neurological deficits or other symptoms that produce more 
than severe functional impairment are not found.

6.  The scars in the area of the right eye and left cheek are 
manifested primarily by a pigmented scar of the right eye 
that produces no more than moderate disfigurement and a 
history of a scar of the left cheek with retained foreign 
body that is currently asymptomatic; unsightly deformity, 
ulceration, pain, or limitation of a body part due to scars 
in the area of the right eye and left cheek are not found.


CONCLUSIONS OF LAW

1.  The unappealed November 1945 RO rating decision, denying 
service connection for a skin condition, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999), 
previously Veterans Regulation No. 2(a); pt. II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 
1957.

2.  New and material evidence has been received to reopen the 
claim for service connection for a skin condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a skin condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an increased evaluation of 100 percent 
for PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996; 4.130, Code 9411, effective as of November 7, 1996.

5.  The criteria for an increased evaluation of 40 percent 
for arthritis and degenerative disc disease of the 
lumbosacral spine, previously classified as myositis, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Codes 5292, 5293 (1999).

6.  The criteria for a rating in excess of 10 percent for the 
scars in the area of the right eye and left cheek are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Codes 7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Skin Condition

The veteran had active service from September 1944 to October 
1945.

The November 1945 RO rating decision denied service 
connection for a skin condition, the veteran was notified of 
this determination, and he did not appeal.  Since he did not 
appeal this determination, it is final with the exception 
that he may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103, previously Veterans Regulation No. 
2(a); pt. II, par. III; VA Regulation 1008; effective January 
25, 1936 to December 31, 1957.  The question now presented is 
whether new and material evidence has been submitted since 
the November 1945 RO rating decision to permit reopening of 
the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the veteran has a skin condition and whether 
it is related to an incident of service or to a service-
connected disability).  For evidence to be new and material 
it must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The evidence of record in November 1945 consisted of 
statements from the veteran that he had skin problems in 
service and service medical records that showed he had 
hepatitis in service, but the service medical records did not 
show the presence of a chronic skin condition.  Also of 
record in November 1945 was a certificate of disability for 
discharge from service dated in October 1945 that did not 
show the presence of a skin condition.  The evidence then of 
record revealed that the veteran engaged in combat with the 
enemy during World War II.

Since the November 1945 RO rating decision, various evidence 
has been submitted, including VA medical records that show 
the veteran has various skin conditions and statements from 
the veteran that he had skin problems in service.  This 
evidence when considered with the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) is of such significance that it must be 
considered in order to fairly decide the claim for service 
connection for a skin condition.  Hence, there is new and 
material evidence to reopen the claim for service connection 
for a skin condition.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 
1356.

The threshold question now to be answered in this case is 
whether the veteran has presented evidence of a well-grounded 
claim for service connection for a skin condition; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such a claim, his appeal must, as a matter 
of law, be denied, and there is no duty on the VA to assist 
him further in the development of the claim.  Murphy at 81.  
The Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

The evidence consists of statements from the veteran to the 
effect that he had jaundice and a skin rash in service.  The 
service medical records show that he had hepatitis in service 
and his statements are accepted as proof of the claimed 
condition while in service.  The post-service medical 
records, however, do not show the presence of a chronic skin 
condition until around 1991.  A VA report of his skin 
examination in October 1991 shows the presence of lichen 
planus, seborrheic keratoses, seborrheic dermatitis, and a 
blue nevus on the right forearm.  The report of a VA skin 
examination in September 1998 shows the presence of 
seborrheic dermatitis, psoriasis, tinea pedis with 
onychomycosis, and a blue nevus on the right forearm.  The 
medical evidence does not link any of the veteran's skin 
conditions, first found long after service, to an incident of 
service or to a service-connected disability.  A claim for 
service connection of a disability is not well grounded where 
there is no medical evidence linking the claimed condition to 
an incident of service or to a service-connected disability.  
Caluza, 7 Vet. App. 498.  The veteran's lay statements are 
not sufficient to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 498 (1992).

There is no competent (medical) evidence linking any of the 
veteran's skin conditions, first shown long after service, to 
an incident of service or to a service-connected disability, 
and his claim for service connection for a skin condition is 
not plausible.  Hence, it is denied as not well grounded.

II.  Increased Evaluation for PTSD

A.  Factual Background

Service medical records show that the veteran was treated for 
psychiatric problems.

The November 1945 RO rating decision granted service 
connection for anxiety reaction.  A 50 percent rating was 
assigned for this disorder, effective from October 1945.

A December 1946 RO rating decision decreased the evaluation 
for the anxiety reaction from 50 to 30 percent.  This rating 
reduction was effective from February 1947.

An August 1949 RO rating decision decreased the evaluation 
for the anxiety reaction from 30 to 10 percent.  This rating 
reduction was effective from October 1949.

A September 1951 RO rating decision reduced the evaluation 
for anxiety reaction from 10 to zero percent.  This rating 
reduction was effective from November 1951.

An August 1988 RO rating decision reclassified the veteran's 
service-connected psychiatric disability from anxiety 
reaction to PTSD and increased the evaluation from zero to 
10 percent, effective from April 1987.  A RO rating decision 
in the 1990's then increased the evaluation for PTSD from 10 
to 30 percent, effective from April 1987.

VA medical records show that the veteran was treated and 
evaluated for various conditions in the late 1980's and 
1990's.  The more salient medical reports with regard to the 
claims being considered in his appeal will be discussed in 
the appropriate sections of this decision.

The veteran underwent a VA psychiatric examination in October 
1991.  He was oriented in 3 spheres.  His mood was anxious 
and depressed.  His sleep was reported as erratic.  He 
reported nightmares pertaining to combat experiences in 
service.  He felt chronically fatigued and irritable.  
Anhedonia was present.  He was sensitive to loud noises.  He 
had startle reaction.  There were no flashbacks.  He reported 
difficulty relating to people and living an isolated life 
style.  There were no hallucinations, delusions, ideas of 
reference, loosening of associations, thought insertion or 
thought broadcasting.  Memory and concentration were 
impaired.  There were no suicidal thoughts, but he had 
frequent death wishes.  There were no phobias, obsessions, 
compulsions or panic attacks.  The diagnoses were PTSD, 
chronic; and dysthymic disorder.  

The veteran underwent a VA psychiatric examination in 
November 1992.  He was oriented in all spheres.  His affect 
was anxious and depressed.  There were no hallucinations or 
paranoid ideations.  There were no suicidal or homicidal 
ideations.  He gave a history of many jobs, but not being 
able to hold any.  The diagnosis was PTSD.  The GAF score was 
35.

The veteran underwent VA psychological evaluation in May 
1995.  The examiner concluded that the veteran's psychiatric 
symptoms indicated the presence of PTSD and agoraphobia with 
a history of limited symptom panic attacks.  It was noted 
that the anxiety symptoms were severe enough to cause major 
impairment in several life areas, including work, family 
relations, social relations, thinking, judgment, and mood.  

On VA psychiatric examination in May 1995, the veteran's 
memory for recent and remote events was not impaired.  The 
Axis I diagnosis was PTSD.  The Axis V diagnosis was 60.

The veteran underwent VA psychiatric examination in January 
1997.  He was oriented in 3 spheres.  His mood was depressed 
and anxious.  His sleep was erratic.  He reported recurrent 
and intrusive distressing recollections of traumatic events 
in World War II.  He reported distressing dreams about a 
little German girl that he had inadvertently shot during the 
war.  He reported a bad temper with frequent outbursts.  He 
felt irritable and angry.  He denied suicidal thoughts, but 
admitted to having such ideations in the past.  He reported 
frequent panic attacks.  The Axis I diagnoses were PTSD, 
chronic; panic disorder with agoraphobia; and dysthymic 
disorder.  The GAF score or Axis V diagnosis was 51 in the 
past year and 45 at the time of this examination.  It was 
noted that the veteran showed severe social and industrial 
impairment and that he was unable to engage in gainful 
employment.

A VA letter dated in April 1997 notes that the veteran 
received psychiatric treatment on a regular basis for severe 
PTSD.  The symptoms were insomnia, nightmares, flashbacks, 
night sweats, anxiety, and depression.  It was noted that he 
had exaggerated startle response and was withdrawn.  He had a 
poor frustration tolerance and was subject to mood swings, 
and easily angered.  His GAF was 35.  It was noted that he 
was totally disabled emotionally and unable to function in 
any job in any capacity.  He was unemployable.

The veteran underwent a VA psychiatric examination in August 
1998.  It was noted that he was retired and had last worked 
approximately 12 years ago.  It was noted that he had had a 
very unstable work history due to PTSD.  The PTSD symptoms 
included recurrent distressing nightmares, flashback 
episodes, and day time memories of traumatic wartime events; 
irritability; severe depression with feelings of 
worthlessness and suicidal ideation; poor sleep pattern; 
angry outbursts; short term memory impairment; frequent panic 
attacks; and severe anxiety.  The Axis I diagnoses were PTSD 
and depressive disorder.  The GAF was 41.

B.  Legal Analysis

The veteran's claims for increased evaluations for PTSD, a 
low back disorder, and scars in the area of the right eye and 
left cheek, discussed in this section and the next 2 sections 
of the Board's decision, are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other psychiatric 
rating terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective from November 7, 1996.  61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Initially, the Board notes that the evidence reveals the 
presence of various psychiatric diagnoses.  The overall 
evidence does not disassociate any the various psychiatric 
manifestations to a disability other than PTSD and the Board 
will consider all the psychiatric symptoms in the evaluation 
of this disorder.  38 C.F.R. § 4.14 (1999).

The reports of the veteran's VA psychiatric evaluations in 
the 1990's indicate that the severity of the veteran's PTSD 
has been variously estimated as indicated by the range of 
GAF's (global assessment of functioning) scores ranging from 
35 to 60. The evidence reveals various PTSD symptoms, 
including anxiety, depression, recollections and nightmares 
of combat experiences in World War II, irritability, startled 
response, impairment of memory and concentration, panic 
attacks, and diminished interests in significant activities.

The GAF of 41 noted on the report of the veteran's most 
recent VA psychiatric examination indicates the presence of 
symptoms that produce serious impairment in social, 
occupation or school functioning and the score of 35 noted on 
the report of the November 1992 VA psychiatric examination 
indicates the presence of symptoms that produce major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  

The medical evidence also indicates that the veteran's PTSD 
has been classified as severe and shows that various medical 
reports indicate that the symptoms of this disorder render 
the veteran demonstrably unable to function in any job.  
There is no medical evidence of record to refute these 
opinions.  Under the above noted criteria, symptoms that 
produce total industrial impairment is one of the criteria 
for a 100 percent rating for PTSD.  In Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), the Court upheld the VA Secretary's 
interpretation that the criteria for a 100 percent rating 
"are each independent bases for granting a 100 percent 
rating."  Accordingly, the Board finds that the criteria for 
a total rating for PTSD under diagnostic code 9411, effective 
prior to or as of November 7, 1996, are met.  Hence, an 
increased rating of 100 percent is warranted for the PTSD.

III.  Increased Evaluation for Lumbar Myositis

A.  Factual Background

Service medical records show that the veteran was treated for 
low back problems.

The November 1945 RO rating decision granted service 
connection for lumbar myositis.  A 10 percent rating was 
assigned for this condition, effective from October 1945.

The September 1951 RO rating decision decreased the 
evaluation for the lumbar myositis from 10 to zero percent.  
The rating reduction was effective from November 1951.

RO rating decisions in the 1990's increased the evaluation 
for the lumbar myositis from zero to 20 percent.  The 
20 percent rating for this condition was effective from 
September 1989.

The report of the veteran's VA medical examination in October 
1991 notes that the veteran walked slowly.  Flexion of the 
lumbar spine was to 15 degrees with complaints of pain.  
Hyperextension backwards was to 10 degrees.  Knee jerks were 
active and equal.  Ankle jerks were active and equal.  
Straight leg raising was to 85 degrees on the right and to 75 
degrees on the left.  He undressed and dressed himself.  X-
ray of the lumbosacral spine revealed degenerative disc 
involving L2 and 3, L4-5, and L5-S1 with marked joint 
narrowing at L5-S1.  The diagnosis was osteoarthritis of the 
lumbosacral spine with discogenic disease at L5-S1.

At a VA examination in October 1992 the veteran complained of 
pain in his back.  Forward flexion was to 20 degrees, 
backward extension was to zero degrees, flexion to the right 
and left was to 10 degrees, and rotation to the right and 
left was to 30 degrees.  Right and left knee jerks were 
hypoactive.  The left ankle jerk was obtainable, and the 
right ankle jerk was unobtainable.

The veteran underwent a VA medical examination in May 1995.  
There was no paravertebral muscle spasm.  Forward flexion of 
the lumbar spine was to 65 degrees with a grunting sound.  
Backward extension of the lumbar spine was to 15 degrees.  
Right lateral flexion of the lumbar spine was to 28 degrees, 
and left lateral flexion was to 22 degrees.  Rotation of the 
lumbar to the right and left was to 45 degrees.  The veteran 
complained of discomfort on all motion.  Knee jerks were 
active and equal.  Ankle jerks were active and equal.

The veteran underwent a VA neurological examination in May 
1995.  He was able to heel and toe walk grade 4/5.  No 
significant neurological deficits were noted except for 
absent ankle reflexes that was possibly psychologic, but 
comparable with polyneuropathy on S1 radiculopathy.

A VA medical reports shows that a MRI (magnetic resonance 
imaging) was taken of the veteran's lumbar spine in September 
1996.  The impressions were degenerative arthritis, mild disc 
desiccation at multiple levels with prominent posterior disc 
bulge at L3-L4 level, and no evidence of disc herniation.  

The veteran underwent a VA medical examination in September 
1996.  He complained of back pains when standing or sitting.  
There was no paravertebral muscle spasm.  Backward extension 
of the lumbar spine was to 10 degrees.  Right lateral flexion 
of the lumbar spine was to 25 degrees and left lateral 
flexion was to 20 degrees.  Rotation of the lumbar spine to 
the right and left was to 45 degrees.  Straight leg raising 
right and left were to 60 degrees with pain.  He complained 
of pain on all motions.  Knee jerks were active, right more 
than left.  Ankle jerks were hypoactive right and left.  The 
assessments was degenerative arthritis of the lumbosacral 
spine and mild disc desiccations at multiple levels.

The veteran underwent a VA neurological examination in 
January 1997.  Sensory examination revealed decrease pin in 
the dorsum of the right foot.  There was normal tone and 5/5 
power .  Straight leg raising was 60 degrees right and 90 
degrees left.  Deep tendon reflexes were 0-1+ plantar 
flexors.  The diagnoses were right lumbar radiculopathy, low 
back syndrome, and post-traumatic disorders.

A VA report received in August 1998 notes that the veteran 
underwent electrodiagnostic study in March 1998 that revealed 
nerve conduction studies of both lower extremities to be 
within normal limits.  It was also noted that an X-ray of the 
lumbar spine in September 1996 revealed evidence of disc 
space narrowing at multiple levels most prominent at L5-S1, 
and also seen at L3-4, L2-3, and L1-3.  The examiner opined 
that the veteran'' spine pathology was related to his being 
thrown by an exploding German shell and landing on his back.

The veteran underwent a VA medical examination of his back in 
October 1998.  He complained of pain, weakness, stiffness, 
fatigability, and lack of endurance of the back.  There was 
pain on motion.  There was spasm in the muscle and tenderness 
of the muscle.  Knee jerks were active and equal. Ankle jerks 
were active and equal.  Forward flexion of the lumbar spine 
was to 45 degrees with pain, backward extension was to 5 
degrees, flexion to the right and left were to 15 degrees, 
and rotation to the right and left was to 20 degrees with 
pain.  The diagnoses were degenerative arthritis of the 
lumbosacral spine, mild disc desiccation at multiple levels 
with prominent posterior disc bulge at the L3-L4 level, no 
evidence of disc herniation, disc space narrowing at L5-S1, 
disc narrowing at multiple levels, and increase in disc 
degeneration at L5-S1 from previous study.

B.  Legal Analysis

The August 1998 VA letter indicates that the veteran has 
arthritis and degenerative disc degeneration of the 
lumbosacral spine that are due to trauma in service.  Hence, 
the Board will consider all of the veteran's low back 
symptoms as attributable to his service-connected low back 
condition.  38 C.F.R. § 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

While the reports of the veteran's VA medical examinations in 
the 1990's indicate that the range of motion of the lumbar 
spine is worse at various times, these reports do indicate 
the presence of at least moderate limitation of motion.  The 
medical evidence also indicates the presence of occasional 
muscle spasm in the low back area and of painful motion.  
There is also radiological findings of arthritis and 
degenerative disc disease of the lumbosacral spine.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, VA must 
consider Board functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
In this case, the report of the veteran's VA medical 
examination in October 1998 indicates that the veteran has 
pain with motion of the lumbar spine and that he complains of 
weakness, stiffness, fatigability, and lack of endurance of 
the back.  This evidence when considered with the above-noted 
low back symptoms indicate that the service-connected low 
back disorder produces severe functional impairment that 
supports the assignment of a 40 percent rating for arthritis 
and degenerative disc disease of the lumbosacral spine, 
previously classified as lumbar myositis, under diagnostic 
code 5292 or 5293.

The medical evidence indicates the presence of occasional 
neurological deficits associated with the low back disorder, 
but at the time of the October 1998 VA medical examination 
knee jerks and ankle jerks were active and full.  Under the 
circumstances, the Board finds that the evidence with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
does not show neurological or other symptoms of the low back 
disorder that produce more than severe functional impairment.  
Hence, the preponderance of the evidence is against the 
assignment of a 60 percent rating for the low back disorder 
under diagnostic code 5293.


IV.  Increased Evaluation for Scars of the Right Eye and Left 
Cheek

A.  Factual Background

Service medical records reveal that the veteran was wounded 
in action in World War II sustaining perforating wounds to 
the left cheek and right eye.

The November 1945 RO rating decision granted service 
connection for shrapnel wounds to the left cheek and right 
eye.  A 10 percent rating was assigned for this condition 
effective from October 1945.  

The veteran underwent a VA medical examination in November 
1946.  The diagnosis was gunshot wound scar of the left 
cheek, healed, with retained foreign body.  A December 1946 
RO rating decision continued the 10 percent rating for 
residuals of shrapnel wounds of the left cheek and right eye 
using diagnostic code 7800 to support the evaluation.  The 
10 percent rating for this condition has remained unchanged 
since then.

The veteran underwent a VA scar examination in October 1992.  
There was a 3 centimeters by .4 centimeters pigmented, old 
healed scar of the face, lateral to the right eye.  The scar 
was linear, soft and nontender, and brown.  

B.  Legal Analysis

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The overall evidence indicates that the veteran has a scar in 
the area of the right eye that is not tender or painful on 
objective demonstration.  The evidence indicates that this 
scar is well healed and not affecting the motion of any body 
part.  Nor does the evidence indicate that this scar is 
severely disfiguring.  The scar in the area of the left cheek 
is demonstrated by a history of a retained metallic body and 
is essentially asymptomatic.  A review of the evidence 
indicates that one compensable evaluation is warranted for 
the shell fragment wounds scars in the area of the right eye 
and left cheek under diagnostic code 7800.  The preponderance 
of the evidence does not support the assignment of another 
compensable rating for scars in the area of the right eye and 
left cheek.

The preponderance of the evidence is against the claim for an 
increased evaluation for shell fragment wound scars in the 
area of the right eye and left cheek, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
skin condition is granted; and the claim for service 
connection for a skin condition is denied as not well 
grounded.

An increased evaluation of 100 percent is granted for PTSD, 
subject to the regulations applicable to the payment of 
monetary benefits.

An increased evaluation of 40 percent is granted for 
arthritis and degenerative disc disease of the lumbosacral 
spine, previously classified as lumbar myositis, subject to 
the regulations applicable to the payment of monetary 
benefits.

An increased evaluation for scars in the area of the right 
eye and left cheek is denied.


		
	B. LEMOINE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

